                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 ZACHERY WILSON, #198832                       )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )   CIV. ACT. NO. 1:19-cv-1131-TFM-B
                                               )
 JOHN DOE PATTERSON,                           )
                                               )
        Defendant.                             )

                                        JUDGMENT

       In accordance with the Order entered this date adopting the Recommendation of the

Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that Plaintiff’s claims are

DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 3rd day of February, 2020.


                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
